Title: To Thomas Jefferson from Patrick Gibson, 2 June 1820
From: Gibson, Patrick
To: Jefferson, Thomas


 Sir,
Richmond
2nd June 1820
Your’s of the 22nd inclosing Blank Notes for renewal in the Banks, was duly received, the Last Hhd of your Crop has been received & sold. it was refused on acct of its being very much stained & in too high orderT. J. 1710. 160. 1550. Refud at $5.10 = 79.05 it brought the highest price that refused Tobo has been sold for in this Market for some time past.—Flour is now $4 to 4⅛I am Yours RespectfullyPatrick Gibson⅌r George S GibsonAs soon us Mr Gibson has recovered he will write you in answer to what you say respecting his remaining under advances to youWth RespectG S Gibson